At A Court of Vice Admy held at Newport on Wednesday the 12a day of Septemr 1744 in order to take the Preparatory Examinations
Before the HonbIe Leonard Lockman Esqr Judge
John Dennis Corn1, of the Sloop Prince Frederick a Private man of war on oath in Court gave Answers to these Questions
Questn ist When and where did you take the Snow brought in here by you as Prize
Ansr at an Anchor near the florida Keys on the twenty fifth of August last or thereabouts
Quest" How many hands were there on board at the time of Capture and of what Nation were they
Ansr Two One Spaniard and A negro the Others made their escape on Shore in their Boats
Ques* What papers did you find on board her at the time of Capture
Ansr I found none of any kind
Questn What Burthen and how many Guns had she
Ansr About 140 Tons, no Guns
Questn What did her Cargo Consist of
Ansr Chiefly flower, some Copper some Soap and two chests of Mettle the Quality I know not John Dennis
To the truth of the within Evidence Mr John Calder Capts Quar Master on board the Sloop Prince Frederick was sworn John Calder
To the truth of which Mr Philemon Saunders Companys Quar Master was likewise sworn Philemon Sanders
Mr Dan11 Morehead was Sworn Spanish Interpreter Francisco Antonio Santia Del Gauda Captain of the Snow S4 Fermín alias Bretania, A Spanish Snow brought into this Port by Cap4 John Dennis as Prize on Oath in Court gave Answers to the following Questions
Ques* ist When where and by whom was this snow taken which is brought in here as Prize
Ansr the 5th day of Sepr N. S. near the florida Keys by Cap4 John Dennis,
*288Questn How long have you known her
Ansr About Eight months and a half
Ques* Who did she then belong to
Ansr To the King of Spain
Ques* Who Commanded her then
Ansr Myself
Ques* Who did she belong to at the time of Capture
Ansr To Don Bernardo Olavares on Inhabitant of Lavera Cruz formerly but now gone as an Officer in the King of Spains Service to Cartagena
Questn What Papers had you on board at the time of Capture and what became of them.
Ansr In the Hurry of My Peoples escaping and endeavouring to save what they could, they carried all my Papers away among the Rest my Pasport
Quest. Of what Burthen is this Snow how many men and Guns had she when taken
Ansr About 148 Tons myself and A negro and no Guns Twenty Sailors and Passengers made their Escape all subjects of the king of Spain
Quest. What does your Cargo Consist
Ansr Flower Soap Shoes Copper Sweat meats Mettles and other trifles
Quest. Who did yr Cargo belong to
Ansr It belongs to Don Bernardo Olavares and myself both Subjects of the King of spain
Questn Is the Negroe brought in with you A Slave
Ansr No he is A freeman but comitted some heinous crime for which he was sent away Fran00 Ana0 Sanchez Dilgasds
At a Court of Vice Admy held at Newport in the Colony of Rhode Island on Saturday the 22d day of Septr A D: i743[4] at 3 Ó Clock P: M. Before the Honble Leond Lockman Esqr Judge
The Court being Open’d the Libel Monition and Preparatory Examn being read
The Cap* Frans Antonio Santiaz Delgad Presented A Petition to the Judge Requesting a Speedy determination
The Court was Adjourned without time
Newport Sepr 24th 1744
Colony of Rhode Island etc. It is very plain by the Evidence of Francis Antonio Santia Delgad late Commander of the Snow St. Fermín alias Britania, that the sd Snow Cargo and Negro were the Property of the King of Spain his Vassals and Subjects and therefore I condemn the same as lawfull Prize to the Captors and Owners to be divided as they amongst themselves have agreed and such goods as cannot be divided to be sold by William King *289Marshall for this Present Court Only The Captors Paying Cost as in that Case the Law Directs
Leonard Lockman